Contact: Kleyton Parkhurst, SVP ePlus inc. investors@eplus.com 703-984-8150 ePlus Announces Special Cash Dividend of $2.50 per share HERNDON, VA – December 4, 2012 – ePlus inc. (Nasdaq NGM: PLUS – news), a leading provider of technology solutions, announced that on December 4, 2012, its Board of Directors declared a special cash dividend on ePlus common stock of $2.50 per share.The special dividend will be paid on or around December 26, 2012, to shareholders of record as of the close of business on December 17, 2012. The aggregate amount of payment to be made in connection with this special dividend will be approximately $20.3 million. "Today's announcement of a $2.50 special cash dividend allows us to maintain our strong balance sheet while returning capital to our shareholders,” commented Elaine Marion, Chief Financial Officer. “Our conservative capital structure allows us to provide shareholders with this dividend, while also preserving financial and operational flexibility to meet our strategic objectives.” About ePlus inc. ePlus is a leading provider of technology solutions.ePlus enables organizations to optimize their IT infrastructure and supply chain processes by delivering world-class IT products from top manufacturers, managed and professional services, flexible lease financing, proprietary software, and patented business methods and systems. Founded in 1990, ePlus has more than 825 associates serving federal, state, municipal, and commercial customers nationally. The Company is headquartered in Herndon, VA. For more information, visit www.eplus.com, call 888-482-1122, or email info@eplus.com.Connect with ePlus on Facebook at www.facebook.com/ePlusinc and on Twitter at www.twitter.com/ePlusinc. ePlus® and ePlus products referenced herein are either registered trademarks or trademarks of ePlus inc. in the United States and/or other countries.The names of other companies and products mentioned herein may be the trademarks of their respective owners. Forward-Looking Statements Statements in this press release that are not historical facts may be deemed to be “forward-looking statements.”Actual and anticipated future results may vary materially due to certain risks and uncertainties, including, without limitation, possible adverse effects resulting from financial market disruption and general slowdown of the U.S. economy such as our current and potential customers’ delaying or reducing technology purchases, increasing credit risk associated with our customers and vendors, reduction of vendor incentive programs, the possibility of additional goodwill impairment charges, and restrictions on our access to capital necessary to fund our operations; our ability to design, improve or remediate, as necessary, internal controls to address identified issues; the demand for and acceptance of, our products and services; our ability to adapt our services to meet changes in market developments; our ability to adapt to changes in the IT industry and/or rapid change in product standards; our ability to hire and retain sufficient personnel; our ability to realize our investment in leased equipment; our ability to protect our intellectual property; our ability to consummate and integrate acquisitions; the creditworthiness of our customers; our ability to raise capital and obtain non-recourse financing for our transactions; our ability to reserve adequately for credit losses; the impact of competition in our markets; the possibility of defects in our products or catalog content data; and other risks or uncertainties detailed in our reports filed with the Securities and Exchange Commission.All information set forth in this press release is current as of the date of this release and ePlus undertakes no duty or obligation to update this information.
